      Case 2:17-cr-00241-JCZ-JVM Document 243 Filed 10/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         17-241

IRVIN MAYFIELD                                                 SECTION "A" MAG. 1
RONALD MARKHAM


               ORDER RE-SETTING PHONE STATUS CONFERENCE

       IT IS ORDERED that the telephone status conference with the Court set for

Thursday, October 15, 2020 is reset for Thursday, October 29, 2020, at 10:50 a.m.

The Court will email the call in information to counsel prior to the conference.

       October 7, 2020


                                             JAY C. ZAINEY
                                     UNITED STATES DISTRICT JUDGE
